Citation Nr: 0321249	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  00-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

4.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1954.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded the case to the RO 
in May 2001 for additional development.  That development has 
been accomplished, and the case is once again before the 
Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims. 

2.  The veteran's traumatic arthritis of the right knee is 
manifested by motion from zero to 130 degrees, no evidence of 
pain, weakness or incoordination, no objective evidence of 
instability, and X-ray evidence of early degenerative changes 
and metallic foreign objects consistent with bullet 
fragments.

3.  The veteran's traumatic arthritis of the left knee is 
manifested by motion from zero to 130 degrees, no evidence of 
pain, weakness or incoordination, no objective evidence of 
instability, and X-ray evidence of early degenerative changes 
and metallic foreign objects consistent with bullet 
fragments.

4.  The veteran is not service connected for a disability 
manifested by loss, or permanent loss of use, of one or both 
feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes; nor is he 
service connected for a disability manifested by ankylosis of 
one or both knees or one or both hips.

5.  The veteran does not have loss or loss of use of a lower 
extremity or of both hands or blindness due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).

3.  The criteria for entitlement to acquiring specially 
adapted housing assistance or a special home adaptation grant 
are not met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 
3.809, 3.809a (2002).

4.  The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and special adaptive 
equipment are not met.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to evaluations in 
excess of 10 percent for his service-connected knee 
disabilities, that he is entitled to specially adapted 
housing assistance or a special home adaptation grant, and 
that he is entitled to an automobile or other conveyance and 
necessary adaptive equipment.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the issues on appeal, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
the Board's decision.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claims by means of the 
discussions in the rating decisions of December 1996 and 
September 1997; the statements of the case issued in October 
1997 and March 2000; the supplemental statement of the case 
issued in April 2003; as well as various letters by the RO 
and the Board.  In letters dated March 2003, the RO notified 
the veteran of the development requested in the Board's May 
2001 remand instructions.  These letters also explained the 
responsibility of the veteran and the VA in obtaining VA and 
private records.  It thus appears that the veteran was 
notified of the evidence, if any, he was expected to obtain 
and the evidence, if any, that VA would obtain or request for 
him.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002);. 38 U.S.C.A. § 5103.  

The VCAA also requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  Assistance also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  Pursuant to the Board's remand, the 
veteran underwent several VA examinations to determine the 
nature and severity if his right and left knee disabilities, 
as well as to determine whether he meets the criteria for 
specially adapted housing assistance or a special home 
adaptation grant, or an automobile or other conveyance and 
necessary adaptive equipment.  The Board finds that these 
examinations were adequate for rating purposes.  The RO also 
obtained VA outpatient treatment records from VA facilities 
identified by the veteran.  In April 2003, moreover, the 
veteran contacted the RO and indicated that he had not seen 
any private health care providers for the disabilities at 
issue.  The Board thus finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the issues on appeal have been made 
by the agency of original jurisdiction.  

For the reasons discussed, the Board concludes that the 
veteran has been notified of the evidence and information 
necessary to substantiate his claims and has been notified of 
VA's efforts to assist him.  See Quartuccio, supra.  As a 
result of the development that has been attempted and 
completed, there is no reasonable possibility that further 
assistance will aid in substantiating the claims.  As such, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims at the present time is 
appropriate.

II.  Increased Ratings for Traumatic Arthritis of the Knees

The record shows that the veteran sustained shell fragment 
wounds to both knees while on active duty in Korea.  In a 
September 1987 rating decision, the RO granted service 
connection for traumatic arthritis of the knees and assigned 
a 10 percent evaluation for each knee.  The veteran now 
claims that each knee disability warrants a higher 
evaluation.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims. 

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

A 10 percent evaluation has been assigned for each knee 
disability pursuant to DC 5010.  This Diagnostic Code (DC) 
provides that traumatic arthritis, substantiated by X-ray 
findings, is to be evaluated under DC 5003 for degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  See 38 C.F.R. § 4.71a, DC 
5003.  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  For the 
purpose of rating disability by arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

B.  Factual Background

At a VA general medical examination in December 1996, the 
veteran reported sharp pains in his legs related to diabetes, 
residuals of shell fragment wounds, and residuals of 
frostbite.  He also reported numbness in both legs from the 
knees down and said he required the use of braces on both 
legs to ambulate.  The veteran said he had "a little 
arthritis not much," and was told that his symptoms were due 
to nerve problems.  A physical examination of the knees 
revealed no instability, erythema, edema, or crepitus.  Both 
knees demonstrated full range of motion.  Neurological 
findings were reported in both legs.  The diagnoses included 
(1) non-insulin dependent diabetes, (2) diabetic neuropathy 
causing the numbness in his legs, (3) history and residuals 
of frostbite, (4) history and residuals of shrapnel wounds to 
the legs, and (5) degenerative changes of the knee joints. 

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in June 2001 to determine the severity 
of his knee disabilities.  On physical examination, it was 
noted that both knees demonstrated extension to zero degrees 
and flexion to 130 degrees.  The examiner also noted that 
there was no limitation of either knee due to pain, weakness, 
incoordination, or excess fatigability.  Testing also 
revealed no instability of either knee.  X-rays revealed very 
early degenerative changes in both knees and metallic foreign 
objects consistent with bullet fragments.  Based on these 
findings, the examiner concluded with a diagnosis of "no 
joint disease found in his knees or ankles."

C.  Analysis

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that each knee disability has been 
correctly evaluated as 10 percent disabling.  The December 
1996 VA examination report noted that the veteran's knees 
demonstrated full range of motion, while the June 2001 VA 
examination report noted that both knees demonstrated zero 
degrees of extension and 130 degrees of flexion.  These 
findings do not even meet the criteria for a compensable 
evaluation under DC 5260 or DC 5261.  Nevertheless, the RO 
assigned a 10 percent evaluation based on the veteran's 
complaints of pain.  There is simply no basis, however, to 
assign an evaluation in excess of 10 percent for either knee 
disability due to arthritis and limitation of motion. 

The Board also finds that an evaluation higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The Board notes that the veteran wears braces on 
both knees due to instability.  However, the veteran's 
instability appears to be related to neurological damage as 
opposed to arthritis.  In this regard, a VA examiner in June 
2001 found no limitation of either knee due to pain, 
weakness, incoordination, or excess fatigability.  In any 
event, the Board notes that any functional loss due to pain, 
weakness or incoordination has been fully compensated in the 
currently assigned 10 percent evaluations for the veteran's 
arthritic changes causing limitation of motion.  Accordingly, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49 have been 
considered but provide no basis for an evaluation in excess 
of 10 percent for either knee. 

The Board has also considered DC 5257, which provides a 10 
percent evaluation for slight recurrent subluxation or 
lateral instability, a 20 percent evaluation for moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation for severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  In 
this case, however, no instability was shown when examined in 
December 1996 or June 2001.  Thus, DC 5257 is not for 
application. 

Finally, the Board has considered DC 5314, which pertains to 
injury to muscle group XIV (extension of knee).  38 C.F.R. 
§ 4.73.  However, there is no medical evidence of any muscle 
damage associated with either knee disability.  Thus, DC 5314 
is also not for application in this case. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
either knee disability.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (holding that 
the VCAA did not alter the benefit-of-the doubt doctrine).  
Accordingly, the appeal is denied.

III.  Specially Adapted Housing 
Assistance or a Special Home 
Adaptation Grant

The veteran contends that he is eligible for assistance in 
acquiring specially adapted housing due to his service-
connected disabilities.  He maintains that he is unable to 
ambulate without the use of braces on both legs due to pain, 
numbness and instability of his lower extremities.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

A.  Legal Criteria

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The phrase 
"preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d).

B.  Factual Background

Turning to a summary of the relevant evidence, the veteran's 
service-connected disabilities include (1) residuals of 
beriberi heart disease, rated as 30 percent disabling; (2) 
residuals of a cold injury to the right lower extremity, 
rated as 30 percent disabling; (3) residuals of a cold injury 
to the left lower extremity, rated as 30 percent disabling; 
(4) residuals of a cold injury to the right upper extremity, 
rated as 20 percent disabling; (5) residuals of a cold injury 
to the left upper extremity, rated as 20 percent disabling; 
(6) traumatic arthritis of the right knee, rated as 10 
percent disabling; (7) traumatic arthritis of the left knee, 
rated as 10 percent disabling; (8) partial amputation of the 
right great toe, rated as 10 percent disabling; and (9) 
malaria, ascariasis, hypotension, chest scars, and 
avitaminosis, each of which are rated as noncompensably (zero 
percent) disabling.

The medical evidence shows that the veteran was hospitalized 
by VA in July 1995 to evaluate his complaints of weakness 
involving his left leg.  The admitting diagnosis was diabetic 
peripheral neuropathy and degenerative joint disease of the 
left knee.  On physical examination, power was 3/5 on the 
left side and 4/5 on the right.  Grip strength was normal.  
Sensory was decreased in the left medial aspect of the knee 
with pinprick and light touch.  Reflexes were 1-2+ 
bilaterally, while knee reflexes were negative.  Babinski's 
testing was also negative.  An EMG and nerve conduction 
velocity revealed possible diabetic polyneuropathy.  

At his December 1996 VA examination, the veteran reported 
sharp pains in both legs, trouble walking and an inability to 
stand for any length of time since being released as a 
prisoner of war (POW).  He also reported a two year history 
of numbness in both legs.  He said his legs hurt from the 
knee down and that he required the use of leg braces to keep 
from falling down.  A physical examination revealed that the 
veteran was wearing leg braces which he removed during the 
examination.  The tops of both great toes were missing, and 
both second toes were deformed.  Femoral pulses were 2+ 
bilaterally with no bruits.  His posterior tibial and 
dorsalis pedis were 2+ and equal and symmetrical bilaterally.  
A neurological examination revealed decreased fine sensation 
on the right compared to the left.  There was also decreased 
sharp and dull sensation in both feet.  He was unable to 
distinguish sharp from dull.  Decreased vibratory sensation 
was present in both legs.  The examiner was unable to elicit 
patellar or Achilles reflexes.  The diagnoses included (1) 
non-insulin dependent diabetes, (2) diabetic neuropathy 
causing the numbness in his legs, (3) history and residuals 
of frostbite, (4) history and residuals of shrapnel wounds to 
the legs, and (5) degenerative changes of the knee joints. 

The Board also reviewed VA outpatient treatment records dated 
from 1995 to 2001.  Some of these records pertain to the 
veteran's peripheral neuropathy due to poorly controlled 
diabetes mellitus and beriberi.  When seen in March 1996, it 
was noted that the veteran wore knee braces but no longer 
needed a cane to ambulate.  A May 1999 report noted that the 
veteran suffered from bilateral foot pain, bilateral foot 
drop and peripheral neuropathy secondary to diabetes and 
beriberi.  A March 2000 record listed the veteran's visual 
acuity as 20/25 bilaterally. 

At his VA orthopedic examination in June 2001, the veteran 
reported that he began having episodes of falling down in 
1992 due to weakness in his feet, ankles and legs.  He also 
began noticing that his lesser toes were subluxing dorsally.  
It was at that time that he began wearing braces and special 
boots, which seemed to help until 1995 when his problems got 
progressively worse.  He then required fixation with full 
contact braces for his knees and boot wear.  He said he began 
having difficulty walking, and described a constant dull pain 
in his lower legs.  He rated the pain at a level 5 on a pain 
scale from 1 to 10, which increased to 8 during episodic 
exacerbations.  He also described numbness from the knees 
down but denied a pins-and-needles sensation.  A physical 
examination revealed full range of motion of the knees and 
ankles without pain.  On the left foot, his toes showed 
deformity with claw toes, dorsal subluxation at the MTP 
joint, and flexion at the PIP and DIP joints.  No lesion or 
ulcers were noted on the tips of his right toes, although 
they were at increased risk on pressure sensations, 
especially given the fact that there was no feeling in the 
knees distally.  On the right foot, a portion of the right 
great toe was gone secondary to his frostbite injury; 
deformities were also present on the lesser toes. 

The diagnoses included (1) no joint disease found in his 
knees and ankles; (2) claw toes, dorsal subluxation at the 
MTP joint, and flexion at the PIP and DIP joints; (3) 
deformity of the toenails due to #2; (4) missing portion of 
the great right toe secondary to frostbite; and (5) 
deformities of the lesser toes secondary to frostbite.  The 
examiner recorded the veteran's statements that EMG and 
peripheral nerve conduction studies performed by a private 
physician revealed nerve damage, which the examiner assumed 
to be credible.  The examiner then pointed out that the 
veteran had excellent range of motion of the knees and 
ankles, and that the use of braces other than for treatment 
of nerve damage was not necessary.  It was also noted that 
the veteran was able to ambulate with a slow and short stride 
without the use of an ambulatory aid.  The examiner also 
noted that "Balance appears to be good, but again he does 
report nerve damage and this could definitely result to a 
difficulty knowing where your foot is in the space and may 
indicate difficulty in ambulating without the use of braces 
to stabilize the foot, it is used as almost a stiff legged 
gait."  The examiner did not believe that lower extremity 
function could be accomplished equally well with a knee 
amputation stump prosthesis.  The examiner also found no limb 
inequalities or ankylosis of the joints and no evidence of 
complete paralysis or motor paralysis.  

The veteran also underwent a VA neurological examination in 
June 2001.  At that time, the veteran reported that his 
current symptoms included continuous pain in his feet, 
ankles, and knees which worsened with any kind of movement.  
He also reported numbness and a Novocain-like sensation in 
both legs below the knees.  He said he had difficulty getting 
out of a chair, getting out of a car and walking any 
distance.  The veteran also reported numbness in his 
fingertips when exposed to cold weather.  Upon physical 
examination, the veteran's motor function appeared to be 
normal throughout at 5/5 in both upper and lower extremities, 
with some subtle hip flexor weakness noted to be 5-/5.  His 
overall strength in both feet appeared to be normal, as motor 
function was 5/5, which included dorsiflexion, plantar 
flexion, eversion and inversion.  He was able to walk on his 
heels, but did not attempt to walk on his toes.  Sensory 
examination was notable for decreased touch and vibratory 
sensation and temperature in his feet in a stocking-like 
distribution.  The examiner also reported some subtle loss of 
touch in the veteran's fingertips.  The veteran's gait was 
slow and both feet were circumducted as he walked.  Posture 
reflexes were good.  The examiner concluded with diagnosis of 
(1) peripheral neuropathy in both feet related to cold 
injuries sustained as a POW, with evidence of tissue loss at 
that time; and (2) mild peripheral neuropathy in his hands 
related to the cold injury.  The examiner also pointed out 
that there was no complete paralysis of the external 
popliteal nerve (common peroneal) of either leg with 
consequent foot drop.  

C.  Analysis

After reviewing the evidence of record, the Board finds that 
the criteria for entitlement to specially adapted housing 
assistance are not met.  The clinical findings do not show, 
nor has the veteran alleged, that he suffers from blindness 
in both eyes or that there is loss of use of either upper 
extremity.  To illustrate, a March 2000 VA outpatient 
treatment record noted visual acuity of 20/25 in both eyes.  
Moreover, the June 2001 VA examination reports found no 
significant findings in either upper extremity.  In essence, 
the veteran alleges that he is entitled to specially adapted 
housing assistance or a special home adaptation grant on the 
basis that he has loss of use of both lower extremities such 
as to preclude locomotion without the aid of braces.  The 
Board disagrees.  

The extent to which the veteran's peripheral neuropathy is 
related to his nonservice-connected diabetes mellitus as 
opposed to his service-connected disabilities is unclear.  
Therefore, the Board will attribute all of the veteran's 
peripheral neuropathy to his service-connected disabilities.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).

While the record reveals that the veteran suffers from pain 
and numbness in his lower extremities, the preponderance of 
the evidence is against a finding that he has loss of use of 
any extremity.  The Board notes that the veteran has been 
using leg braces for over ten years.  Nevertheless, the 
clinical findings do not show that there is necessity for 
regular and constant use of braces as a normal mode of 
locomotion.  In this regard, examinations performed in June 
2001 revealed that both ankles and knees demonstrated full 
range of motion with no evidence of pain, weakness or 
instability.  The examiner also noted that the veteran 
demonstrated good balance, was able to walk on his heels 
without assistance, and ambulated without the use of an 
ambulatory aid, albeit with a slow and short stride.  Motor 
function also appeared to be normal in all four extremities 
(5/5 throughout), except for some subtle hip flexor weakness.  
The examiner also pointed out that the veteran was able to 
ambulate without the use of an ambulatory aid, albeit with a 
slow and short stride.   It thus appears that the veteran 
does not have loss of use of either lower extremity and does 
not require regular and constant use of braces as a normal 
mode of locomotion.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  Given this conclusion, the 
Board need not consider the doctrine of reasonable doubt.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, 
the appeal is denied.

IV.  Entitlement to an Automobile or 
Other Conveyance and Necessary 
Adaptive Equipment

The veteran claims that he is entitled to an automobile or 
other conveyance and adaptive equipment based on loss of use 
of his lower extremities due to his service-connected 
disabilities.  For the reasons that follow, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes.  38 C.F.R. § 3.308(a), (b).  For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips is sufficient to show entitlement.  38 
U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R.                  § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.

The evidence pertaining to the veteran's service-connected 
disabilities is summarized above, none of which indicates 
that he meets the criteria under 38 C.F.R. § 3.808.  The 
evidence does not reflect, and indeed the veteran has not 
alleged, that he has permanent loss of use of either hand.  
Moreover, the clinical evidence does not show loss of use of 
either foot or ankylosis of either knee or hip joint.  The 
recent VA examinations of June 2001 show that the veteran had 
use of both feet, full range of motion of both knees, and no 
evidence of ankylosis of either hip.  A VA examiner also 
found no limb inequalities and specifically stated that there 
was no paralysis of the external popliteal nerve (common 
peroneal) of either leg.  Further, the examiner did not feel 
that the function in either lower extremity could be 
accomplished equally well with a knee amputation stump 
prosthesis.  In short, the veteran meets none of the criteria 
required for eligibility for an automobile or other 
conveyance and adaptive equipment.

Under these circumstances, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an automobile or other conveyance and 
adaptive equipment.  Thus, the Board need not consider the 
doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).  Hence, the appeal is denied.













ORDER

An evaluation in excess of 10 percent for traumatic arthritis 
of the right knee is denied. 

An evaluation in excess of 10 percent for traumatic arthritis 
of the left knee is denied.

Entitlement to specially adapted housing assistance or a 
special home adaptation grant is denied.

Entitlement to an automobile or other conveyance and 
necessary adaptive equipment is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

